      Case 2:20-cv-01005-WSH-MPK Document 60 Filed 01/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



RAMON SANCHEZ,                                      )
                                                    )
                Plaintiff,                          )     Civil Action No. 20-1005
                                                    )
        v.                                          )
                                                    )     District Judge W. Scott Hardy
                                                    )     Magistrate Judge Maureen P. Kelly
SUPERINTENDENT ROBERT GILMORE,                      )
et al.,                                             )
                                                    )
                Defendants.

                                  MEMORANDUM ORDER

       This matter comes before the Court after pro se Plaintiff Ramon Sanchez declined to file

objections to the Report and Recommendation (“R&R”) (Docket No. 56) entered by Magistrate

Judge Maureen P. Kelly on December 1, 2020. The R&R recommends that Plaintiff’s motion

entitled “Order to Show Cause for a[] Preliminary Injunction & a Temporary Restraining Order”

(“Motion”) (Docket No. 9), filed in this matter on August 20, 2020, be denied. (Id. at 5).

Service of the R&R was made on Plaintiff by mail, and he was informed that any objections to

same were due by December 18, 2020. Thereafter, Plaintiff did not file any objections to the

R&R, but he did request from the Court, via “Notice to Court” (Docket No. 57) dated December

14, 2020, an extension of time in which to file an Amended Complaint in this matter. On

December 28, 2020, Judge Kelly granted Plaintiff’s request, ordering that he may file his

Amended Complaint by January 15, 2021. (Docket No. 58).

       The Federal Rules of Civil Procedure provide that a party may file specific written

objections to the proposed findings and recommendations of a magistrate judge, and a district

judge must conduct a de novo review of any part of the R&R that has been properly objected to.

Fed. R. Civ. P. 72(b)(2), (3); 28 U.S.C. § 636(b)(1). Here, however, because Plaintiff did not file

                                                1
      Case 2:20-cv-01005-WSH-MPK Document 60 Filed 01/13/21 Page 2 of 2




any objections to the R&R—which explicitly stated that failure to file timely objections “will

waive the right to appeal”—we review the magistrate judge's decision for plain error. (Docket

No. 56 at 5). See Brightwell v. Lehman, 637 F.3d 187, 193 (3d Cir. 2011) (citing Nara v. Frank,

488 F.3d 187, 194 (3d Cir. 2007)); see also Fed. R. Civ. P. 72(b), Advisory Committee Notes,

1983 Addition (“When no timely objection is filed, the court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” (citing Campbell

v. U.S. District Ct., 501 F.2d 196, 206 (9th Cir. 1974), cert. denied, 419 U.S. 879 (1974))).

          In this case, upon careful review of the R&R and the entire record, including Plaintiff’s

Motion, Defendants’ responses in opposition thereto and Plaintiff’s reply, the Court, finding no

plain error on the face of the record, will accept Judge Kelly’s recommendation. As such, the

Court will adopt the R&R as the Opinion of the Court, and will deny Plaintiff’s Motion seeking

injunctive relief.

          Accordingly, in view of the foregoing, the Court enters the following Order:

          AND NOW, this 13th day of January, 2021,

          IT IS HEREBY ORDERED that the R&R (Docket No. 56) is ADOPTED as the Opinion

of the Court.

          IT IS FURTHER ORDERED that Plaintiff’s Motion seeking a preliminary injunction and

a temporary restraining order (Docket No. 9) is DENIED for the reasons set forth in the R&R.

                                                               /s/ W. Scott Hardy
                                                               W. Scott Hardy
                                                               United States District Judge
cc/ecf:          All counsel of record

                 Ramon Sanchez (via U.S. Mail)
                 FH-7056
                 SCI Fayette
                 48 Overlook Drive
                 LaBelle, PA 15450

                                                   2
